Citation Nr: 0410241	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  99-22 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen 
claims for service connection for a back condition, a right foot 
condition, and a right ankle condition.

2.  Entitlement to service connection for a right leg condition.

3.  Entitlement to service connection for a somatization disorder, 
as secondary to service-connected residuals of a fracture of the 
right middle finger.

4.  Entitlement to a rating higher than 30 percent for post-
traumatic stress disorder (PTSD). 

5.  Entitlement to an increase in a 10 percent rating for 
residuals of a fracture of the right middle finger. 

6.  Entitlement to a total disability rating based on individual 
unemployability (TDIU rating) due to service-connected disability.

WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from August 1952 to June 1954.

This matter came before the Board of Veterans' Appeals (Board) 
from an August 1999 RO rating decision which granted service 
connection and a 30 percent rating for PTSD (the veteran appealed 
for a higher rating); found that new and material evidence had not 
been submitted to reopen claims for service connection for a back 
condition, a right foot condition, and a right ankle condition; 
denied service connection for a right leg condition; denied 
service connection for a somatization disorder, claimed as 
secondary to the service-connected residuals of a fracture of the 
right middle finger; denied a rating in excess of 10 percent for 
residuals of a fracture of the right middle finger; and denied a 
TDIU rating.  In April 2002 the veteran testified at a Board 
hearing at the RO.

In August 2002 the Board issued a decision denying the veteran's 
claims that new and material evidence had been submitted to reopen 
claims for service connection for a back condition, a right foot 
condition, and a right ankle condition; for service connection for 
a right leg condition; for service connection for a somatization 
disorder, as secondary to service-connected residuals of a 
fracture of the right middle finger; and for a rating higher than 
30 percent for PTSD.  In August 2002 the Board attempted to 
conduct additional development of evidence on the issues of 
entitlement to an increased rating for residuals of a fracture of 
the right middle finger, and entitlement to a TDIU rating.  

The veteran appealed the Board's August 2002 decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  In February 2003, 
the attorney for the veteran (at the Court level only) and the 
attorney for the VA Secretary filed a joint motion with the Court, 
asking that the Board's decision be vacated and the case remanded; 
by a February 2003 order, the Court granted the joint motion.  In 
June 2003 the Board remanded this matter to the RO for appropriate 
action.


FINDINGS OF FACT

1.  A November 1983 Board decision denied claims for service 
connection for a back condition, a right foot condition, and a 
right ankle condition.  In January 1998, the veteran applied to 
reopen the claims for service connection for these conditions.

2.  Evidence received since the November 1983 Board decision is 
cumulative or redundant of evidence previously considered, or it 
is not so significant that it must be considered in order to 
fairly decide the merits of the claims for service connection for 
a back condition, a right foot condition, and a right ankle 
condition.

3.  The veteran does not currently have a right leg disorder.

4.  The veteran does not have a currently diagnosed somatization 
disorder, and any such disorder was not caused or permanently 
worsened by his service-connected residuals of a fracture of the 
right middle finger.

5.  The veteran's PTSD is manifested by no more than occupational 
and social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal) due to various 
symptoms.

6.  The veteran failed to report for a scheduled VA examination 
pertaining to his claim for an increased rating for residuals of a 
fracture of the right middle finger and he has not provided good 
cause for his failure to report.

7.  The veteran's service-connected disabilities are PTSD (rated 
30 percent) and residuals of a right middle finger fracture (rated 
10 percent); the combined compensation rating is 40 percent; and 
this does not meet the percentage requirements for consideration 
of a TDIU rating on a schedular basis.  Facts and circumstances do 
not indicate that the service-connected conditions preclude the 
veteran from securing or following a substantially gainful 
occupation; and Board referral of the case to the Director of the 
VA Compensation and Pension Service, for consideration of a TDIU 
rating on an extraschedular basis, is not warranted.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted since the 
final November 1983 Board decision, and thus the claims for 
service connection for a back condition, a right foot condition, 
and a right ankle condition are not reopened.  38 U.S.C.A. §§ 
5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2001).

2.  A right leg condition was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).

3.  A somatization disorder is not proximately due to or the 
result of service-connected residuals of a fracture of the right 
middle finger.  38 C.F.R. § 3.303 (2003).

4.  The veteran's PTSD is no more than 30 percent disabling.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2003).

5.  The claim for an increased rating for residuals of a fracture 
of the right middle finger must be denied due to the veteran's 
failure to report for a scheduled VA examination.  38 C.F.R. § 
3.655 (2003).

6.  The criteria for a TDIU rating are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty in the U.S. Army from August 
1952 to June 1954, including service in Korea.  Command reports of 
the veteran's unit, the 981st Field Artillery Battalion, showed 
that the unit was involved in combat.  

Service medical records show that in September 1952 the veteran 
complained of pain and limited motion in the back and that he hurt 
his back four years prior in a car accident.  On examination 
motion was normal and X-rays were negative.  In October 1952 he 
was admitted for surgical observation for low back pain.  There 
was no evidence (X-ray or clinical) of back pathology.  He was 
released back to duty, and he reported that his back pain was 
unchanged.  Excerpts from shipboard medical records showed that in 
May 1954 the veteran was seen with a complaint of a hurt hand.  X-
rays revealed a fracture of the middle finger of the right hand 
and treatment consisted of hot soaks and a splint.  He was 
discharged to duty.  A Report of Accident showed that in May 1954 
the veteran reported he reached into a bowl stacking rack to free 
a jammed tray of bowls and the rack jumped free and threw his hand 
into a chain sprocket on the side of the rack.  It was noted that 
he sustained a mangled right finger with fracture.  At the June 
1954 service separation examination, there was no back, foot, or 
ankle abnormality noted; at that time the veteran's right hand was 
in a cast due to a recent injury.

In a June 1954 VA compensation claim, the veteran said that he 
injured his right foot when he dropped an artillery shell on it in 
March 1953.  He also said he broke the middle finger of his right 
hand in May 1954 and still wore a cast for this injury.

VA medical records show that in July 1954 the veteran was admitted 
for observation and evaluation.  It was noted that in May 1954, 
while aboard ship, the veteran suffered a fracture of the proximal 
phalanx of the middle finger and an injury to the index finger 
when he was unloading a box from an elevator.  He was treated with 
a cast and traction to his middle finger which he wore for three 
weeks.  He was then instructed to release the traction at times 
and begin to gently work his fingers.  In early July he reported 
for removal of the cast, which was done, but his finger was found 
to be still swollen with extension greatly limited.  X-rays of the 
right middle finger showed an old fracture of the distal end of 
the proximal phalanx with fairly good bone union and with a small 
loose fragment along the ulnar aspect of the proximal joint.  

By August 1954 rating decision the RO denied service connection 
for a right foot injury, based on a finding that no such injury 
was shown in service.  The RO granted service connection and a 10 
percent rating for residuals of a fracture of the right middle 
finger.

On VA examination in June 1955 an X-ray showed an old healed 
fracture of the distal end of the proximal phalanx of the middle 
finger, associated with moderate traumatic arthritic changes of 
the proximal interphalangeal joint.  There was moderate severe 
soft tissue swelling about the proximal interphalangeal joint.  
The diagnosis was residuals of fracture of the distal end of the 
proximal phalanx of the middle right hand.  

A VA hospital summary showed that the veteran was admitted in July 
1970 with complaints of dizziness, weakness, numbness of the 
fingers, toes and scalp, and episodic dyspnea.  He attempted to 
attribute these symptoms to a stroke.  He also reported insomnia 
and nocturnal muscle pain.  No abnormalities were found and no 
medication or therapeutic procedure was required during 
hospitalization.  The diagnosis upon discharge was psychoneurosis.

By September 1970 rating decision the RO denied service connection 
for a back condition.

On VA examination in October 1970 the veteran reported he last 
worked in a sawmill in April.  No neuropsychiatric disease was 
found.  On examination, when asked to extend his fingers in front 
of him, he kept the fingers of the right hand flexed into a loose 
fist.  The veteran reported he could not extend the fingers but 
was able to straighten the fingers.  There was no atrophy of the 
right hand muscles.  He had small lacerations of the right hand 
and the examiner noted it looked like he had been doing some 
manual endeavor with both hands.  It was noted that he held his 
right hand in an odd position, but there was no localizing 
neurological signs and no evidence of a neurological disorder.  
The examiner noted that this did not appear to be a typical 
conversion phenomenon because those having a conversion neurosis 
do not use the voluntary muscles involved.  

On VA orthopedic examination the veteran reported trouble with his 
back since 1962, due to no specific injury, and no evidence of 
organic disease of the spine was found.  An X-ray of the right 
forearm, wrist, and hand showed what appeared to be an old healed 
fracture of the metacarpal of the index finger and the 4th finger.  
It was noted that there was a flexion deformity of the hand.  

In an Income - Net Worth and Employment Statement (VA Form 21-527) 
dated in October 1970 the veteran reported he was unable to work 
due to the condition of his back, neck, and hand.  He reported he 
became totally disabled and last worked in March 1970.  He 
reported that in the year before he became disabled he worked at a 
saw mill.  He indicated he had completed four years of high 
school.

According to an October 1970 private treatment record, the veteran 
reported he had not worked since April 1970.  In the record, Dr. 
Hundley also reported that the veteran had partial ankylosis of 
the PIP joint of the right long finger, secondary to an old 
fracture.  

By November 1970 rating decision the RO denied service connection 
for a back condition.

In March 1971 the veteran testified at a Board hearing.  He said 
that he was not working mainly due to his back, but claimed he had 
been turned down for several jobs because of his hand.  He 
testified that his back, neck, and right hand prevented him from 
working.  He previously worked at a sawmill and also worked on a 
farm for about ten years.  He claimed he last worked in March or 
April 1970, and had done a little work on his farm since then but 
received no income.  He claimed his back bothered him the most.  
He testified that his hand bothered him also and that he had been 
denied two or three factory jobs because he could not make the 
machine put out what was required.  He reported he last lost a job 
in 1968 because of this.  He testified he had graduated from high 
school and took four years of vocational training for farming 
after his discharge from service.    

In April 1971 the Board issued a decision which denied service 
connection for a back condition and denied entitlement to a 
permanent and total disability rating for pension purposes.

By September 1979 rating decision the RO again denied service 
connection for a back condition and for a right foot injury.

In a September 1979 private physician's report it was noted that 
the veteran reported a history of a right hand injury, a history 
of a right foot injury in Korea in 1952 when an ammo box fell on 
his foot, and he also reported an injury to the back.  It was 
noted that the veteran was unable to use his right hand, had a 
weak right ankle, and recurrent pain in his lower back, and was 
unable to do strenuous labor due to these disabilities.  The 
diagnosis included severe residuals of right hand injury, with 
flexion deformity; moderate residuals of injury to the right foot 
and ankle; and moderate residuals of injury to the lumbar spine.

By October 1979 letter, the RO notified the veteran that the 
private physician's report was not sufficient to reopen the claims 
for service connection for a back condition and a right foot 
condition.

On VA examination in January 1980 the veteran reported he did work 
as a carpenter and that the only work he had done was odd jobs, 
since he was self-employed.  

In March 1980 VA X-rays showed a normal lumbar spine and normal 
right foot and ankle.

On VA examination in March 1980 the veteran reported he was right-
handed and had spent years gainfully employed as a carpenter, 
until recently.  The examiner opined that with a hand contracted 
as the veteran's right hand was, there was no way he could hold a 
hammer, but also noted there was no evidence of any atrophy of the 
fingers.  He reported he injured his back during basic training, 
claiming that the injury followed a 30 mile hike with a full field 
pack.  He also reported he was loading ammunition when a 155 mm. 
shell rolled down an embankment and broke his right leg and 
crushed his right foot.  The diagnosis included traumatic injury 
of the low back, right foot, and ankle, alleged by the veteran, 
with no military medical confirmation and negative clinical 
findings.

In a March 1981 statement the veteran reported he was unable to 
work due to his hand, back, and lung conditions.

On VA examination in July 1981 the veteran reported he last had 
steady work 12 years prior, and was not able to handle a job.  He 
claimed his right hand was fractured in service and he could not 
use that hand to work.  He reported he recycled metal at home and 
got a percentage on it.  

A July 1981 VA X-ray showed minimal degenerative change in the 
lumbosacral spine with no significant interval change, and a 
normal right ankle.

By July 1982 rating decision the RO in part denied service 
connection for a right ankle injury.

By decision dated in July 1982 the Board denied entitlement to a 
permanent and total disability rating for pension purposes.  

By decision dated in November 1983 the Board denied service 
connection for a back disorder and a fracture of the right foot 
and ankle, essentially finding that there was no current right 
ankle, right foot, or back disability of service origin.

On VA examination in June 1990 the diagnosis was residuals of 
fracture of the distal end of the proximal phalanx, right third 
finger, and traumatic arthritis of the right hand.  X-rays showed 
considerable flexion of the fingers at the interphalangeal joints 
and minimally at the MP joints.  No significant arthritic changes 
were seen.  The impression was flexion deformity, most likely 
secondary to soft tissue disease.

By July 1990 rating decision the RO found that traumatic arthritis 
was included in the service-connected residuals of a fracture of 
the right third finger PIP joint.

In August 1991 the RO granted the veteran non-service-connected 
pension benefits, finding he was permanently and totally disabled 
from multiple conditions, primarily non-service connected heart 
disease and Meniere's syndrome.

On VA examination in February 1993 it was noted that since the 
veteran's discharge from service in 1954 he had been self-
employed, working in timber and also doing recycling of metal.

A July 1993 VA X-ray of the right foot showed vascular 
calcifications and an otherwise normal right foot.  It was noted 
that diabetes should be considered.

By November 1997 decision the Board found that new and material 
evidence had not been submitted to reopen the claim for service 
connection for additional disability of the right hand.

In a January 1998 statement, a fellow servicemember, L.H.R., 
reported he served with the veteran in the 981st First Field 
Artillery Battalion in Korea and claimed that the veteran was 
helping to unload 155 howitzer ammunition off a truck and one fell 
on the veteran's right foot and severely damaged the foot.

In January 1998 the veteran submitted an application to reopen his 
claims for service connection for a back condition and for right 
foot and ankle conditions.  He also requested an increased rating 
for his service-connected residuals of fracture of the right 
middle finger.

Received from the veteran in July 1998 was an Application for 
Compensation or Pension in which he reported he last worked 
sometime in 1986 and he recycled metal.  He was self-employed and 
had reportedly worked for 7 months and lost 5 months due to 
illness.  His total earnings during this period were reported as 
$21.00.

By letters dated in April and September 1998 the RO notified the 
veteran that his claims for service connection for a back 
condition, a right foot condition, and a right ankle injury had 
been previously denied and that in order to reopen his claims he 
would need to submit new and material evidence.

In a December 1998 statement, Dr. Gilbert Evans, a general 
practitioner, described some of the veteran's health problems.  It 
was noted that the veteran's right hand was in a loose clenched 
position which caused him to lose the entire function of his right 
hand and 90 percent of the function of his right arm.  Due to this 
impairment, his right shoulder was found to be partially frozen 
and he could not abduct it beyond 90 degrees and could not reach 
overhead with his right arm due to the impairment in his hand.  It 
was noted the veteran attributed some of his health problems to 
his right hand finger fracture residuals.  The doctor noted the 
veteran had waxing and waning of a conversion reaction due to 
PTSD.  It was also noted that the veteran had a very stoic 
discipline to his personality and the doctor doubted that the 
veteran would ever regain the use of his right arm and shoulder.

In December 1998 the veteran and his wife testified at a hearing 
at the RO.  He testified that he was assigned to an artillery unit 
in Korea and that he took care of the ammunition.  He said he was 
in combat in Korea, and that the first incident of combat took 
place on the night he arrived in country.  He said they were hit 
with continuous incoming rounds of mortar and artillery and some 
were wounded.  He said that one night in June 1953 he was helping 
unload ammunition which had been frozen together, and that the ice 
broke loose and the ammunition tumbled down and landed on his 
right leg, ankle, and foot.  He received treatment in the morning 
because they were firing all night.  He said that they were 
involved in combat at the time and a mortar round hit a truck and 
a corporal was killed in action.  He testified that he was sitting 
in a vehicle at the time and was unconscious.  He claimed he was 
hit by shrapnel, but did not receive treatment for any wounds 
because they healed.  He testified his right ankle was stiff, the 
toes went numb, and he had foot pain.  Submitted at the hearing 
was a copy of the Presidential Unit Citation which was awarded to 
members of the 40th Infantry Division who served in Korea during 
the period from June 1952 to July 1953.

In a December 1998 statement, a fellow servicemember, L.H.R., 
reported that he was a soldier in the 981st Field Arty, Bn. A.P.O. 
6, through June of 1953, and knew of the injury of the veteran and 
the death of another fellow servicemember.

Received from the veteran in December 1998 were statements from 
friends who indicated they saw the veteran after he was discharged 
from service and reported he had a cast on his right hand.  They 
both saw him after his cast was removed and indicated that his 
fingers appeared deformed and crooked in a claw-like form.  

In a December 1998 Application for Increased Compensation Based on 
Unemployability (VA Form 21-8940) the veteran reported that he was 
prevented from securing or following any substantially gainful 
occupation due to left side stroke, right hand and arm, and back.  
He claimed he last worked in 1970 and that his disability affected 
full time employment in 1970.  He reported he became too disabled 
to work in 1991.  He indicated that he was last employed, 
recycling metal, 30 to 40 hours a week and averaged about $250 per 
month.  He claimed he had never been able to get a good paying job 
because of his disabilities incurred in military service.  He 
reported he had to quit recycling metal seven years prior because 
he could no longer lift or handle the metal because of his right 
hand, arm, and shoulder.  He also reported that his back could not 
take the lifting and he had a stroke on his left side which was 
still partially paralyzed.   

On VA examination in March 1999 the veteran reported that his 
right hand hurt all the time and stayed sore.  He claimed he could 
not open his right hand and that he had taken a number of 
medicines for pain, none of which had helped.  He claimed he had 
some motion in the right thumb.  Examination showed that he 
carried the right hand in a clenched fist position.  He had 
mobility of the right thumb, but the examiner was unable to get 
any movement of the other four fingers.  It was noted that the 
fingers were touching the palmar crease.  The veteran reported he 
was previously right-handed, but now used his left hand.  There 
were fusiform deformities of the middle interphalangeal joints and 
proximal interphalangeal joints involving the 2nd and 3rd fingers 
of the right hand.  An X-ray showed the hand was held in a fist 
position which caused significant overlapping of the phalanges as 
well as the distal metacarpals at the MP joints.  

On VA examination in May 1999 the 70 year old veteran reported he 
was not getting any mental health treatment.  He complained that 
he could not sleep and that his nerves were "pretty bad".  He 
reported having nightmares involving war memories, woke up 
thinking he was in battle, and typically could not return to 
sleep.  He was often sweaty at night and slept by himself because 
he did not trust himself that he might hurt someone.  He reported 
intrusive thoughts about battles in Korea.  He avoided crowds and 
did not go to restaurants.  He remained married to his wife of 43 
years and said their relationship was generally good.  He reported 
he lost his temper, but would walk off when he does so.  He 
reported he had worked for 30 years recycling metal, but now spent 
his time around his yard.  He claimed that he and his wife did not 
visit with anyone and did not know anyone close to their 
residence.  On examination the veteran made good eye contact and 
did not display any anxiety or depression.  His speech was within 
normal limits.  His mood was euthymic and affect was appropriate 
to content.  His thought processes and associations were logical 
and tight and no loosening of associations was noted.  There was 
no gross impairment in memory and the veteran was oriented in all 
spheres.  There were no hallucinations or delusions, insight and 
judgment were adequate, and he denied suicidal or homicidal 
ideation.  The impression was chronic PTSD, and a Global 
Assessment of Functioning (GAF) score of 52 was assigned.

In August 1999, the RO granted service connection and a 30 percent 
rating for PTSD, effective from December 1998.

In a September 2000 letter, Dr. Gilbert Evans claimed that the 
veteran's service records documented he received injuries to his 
mind and body that rendered him disabled.  Dr. Evans noted that 
"even without his physical (ankle, lumbar spine, finger and 
shoulder impairments) his PTSD is sufficient to cause him to be 
disabled %100."

In April 2002 the veteran and his wife testified at a Board 
hearing at the RO.  He claimed that his back condition resulted 
from an explosion that occurred in service when a 122 millimeter 
mortar round hit a truck.  He testified he was treated by a medic 
after the explosion, and that he received shrapnel to his back and 
his right ankle, foot, and leg.  He further testified that his 
back and right foot, ankle and leg injuries were sustained in 
combat, and that the underwent five days and nights of continuous 
combat and shelling.  He said he received treatment and medication 
from VA for his back and right leg, ankle and foot pain.  With 
regard to service connection for a somatization disorder the 
veteran testified that he did not "understand that" and did not 
know "what to say about that" and that he would "just pass that 
up."  He later testified that the somatization disorder connected 
"the arthritis and the trauma that was caused from all this 
injury".  With regard to an increased rating for PTSD the veteran 
said "I don't think I need any more of that," and that he thought 
it was a fair rating and that he had "other stuff that's more 
important."  He testified that he injured his right foot during 
combat in Korea, and claimed he was unloading 95 pound 
projectiles, which were covered in ice, and one of the projectiles 
hit his right foot and broke all the bones and he could not walk 
for six weeks.  He claimed that he had arthritis in the right foot 
and ankle and that he was able to walk but that it hurt all the 
time.  With regard to his service-connected right middle finger, 
the veteran claimed that the injury in service involved his whole 
hand and that since then he has always held his right hand in a 
fist.  He claimed he used to be right-handed, but did not have a 
right hand anymore.  He testified he was retired, but had a hard 
time making a living before he was old enough to retire because he 
could not find work.  He claimed that everything he was trained 
for required two hands.  He testified he worked as a mechanic and 
did carpentry, but he was not able to hold a tool in the right 
hand.  He could hold a pencil and write a little with the right 
hand.  He claimed he had to work on his own at recycling metal for 
about 30 years because nobody would hire him because he could not 
work at the speed required.  He testified that he was unable to 
work due to his back condition and his right arm and shoulder 
condition, which he claimed were caused by the right hand injury 
in service.  Received at the hearing were several duplicate 
records from the veteran, along with two statements from the 
veteran.  

Received from the veteran in May 2002 were additional duplicate 
records, along with handwritten annotations by the veteran.

Received from the veteran was an October 2002 letter from his 
sister in which she claimed he permanently injured his hand in 
service and was unable to hold anything and that his hand looked 
awful.  She claimed he was constantly nervous and tried to work, 
but could not do much with only one hand.  

In a November 2002 letter the veteran was told that additional 
evidence was to be developed on his claims for a rating in excess 
of 10 percent for residuals of a fracture of the right middle 
finger and entitlement to a TDIU rating.  The veteran was notified 
that he was to be scheduled for an examination at the Fayetteville 
VAMC and was notified of the consequences of failing to report for 
the examination, as set forth in 38 C.F.R. § 3.655.

In statements received in November and December 2002, the veteran 
reiterated previous contentions and also refused the VA 
examination, claiming there had been fraud and deception.  In a 
December 2002 Report of Contact it was noted that the veteran was 
contacted and he stated he would not appear for an examination 
because he did not feel an examination was necessary since the 
Board had all the evidence needed to make a decision.  

In a July 2003 letter, the RO notified the veteran of the notice 
and duty to assist requirements of the Veterans Claims Assistance 
Act of 2000 (VCAA).

In response to the RO's letter, in a July 2003 letter, the veteran 
indicated he was sending no records since he had already sent them 
all to the Board.  He claimed he had submitted all the information 
he had been able to obtain pertaining to his claims. 

In September 2003 the veteran indicated he had no other evidence 
to submit in support of his appeal.

Received from the veteran in March 2004 were copies of documents, 
already associated with the claims file, with the veteran's 
handwritten annotations.

Analysis

Through correspondence, the rating decision, the statement of the 
case, and supplemental statements of the case, the veteran has 
been duly informed of the evidence necessary to substantiate his 
claims, and of his and the VA's respective responsibilities for 
providing evidence.  After the last Board decision was vacated and 
remanded by the Court, the Board remanded the case to the RO for 
additional notice under the Veterans Claims Assistance Act of 2000 
(VCAA), and the RO then provided such notice.  Identified relevant 
medical records have been obtained to the extent possible.  The 
veteran has indicated on numerous occasions that he has no 
additional evidence to submit.  With regard to the application to 
reopen some previously denied service connection claims, a VA 
examination is not warranted until a claim has been reopened with 
new and material evidence.  VA examination is not necessary to 
decide the service connection claims.  The veteran had a VA 
examination on the claim for a higher rating for PTSD.  He was 
scheduled for a VA examination pertaining to his claim for an 
increased rating for residuals of fracture of right middle finger 
and his claim for a TDIU rating; however, he refused such 
examination.  The Board finds that the notice and duty to assist 
provisions of the VCAA have been satisfied.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.

New and Material Evidence to Reopen Claims for 
Service Connection for Back, Right Foot, and Right Ankle 
Conditions

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

In an November 1983 decision, the Board denied service connection 
for a back condition, a right foot condition, and a right ankle 
condition.  The Board essentially found that there was no evidence 
of a current right foot or right ankle disability, and that there 
was no evidence that the veteran's back disability was related to 
service.  The November 1983 Board decision is final, and the claim 
may be reopened only if new and material evidence is submitted.  
38 U.S.C.A. §§ 5108, 7104; Manio v. Derwinski, 1 Vet.App. 140 
(1991).  

During the time applicable to this case, "new and material 
evidence" means evidence not previously submitted to VA 
decisionmakers which bears directly and substantially upon the 
specific matter under consideration, which is neither cumulative 
nor redundant, and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).  Recent amendments to 38 C.F.R. § 3.156(a) apply 
only to claims to reopen received on or after August 29, 2001, 
and, hence, have no bearing on the instant case.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001).

When the claim was denied by the Board in November 1983, the 
evidence on file consisted of service and post-service medical 
records and the veteran's written statements and testimony.  
Service medical records from the veteran's active duty (August 
1952 to June 1954) showed no complaints or findings of a right 
foot or right ankle condition, but do show that in September 1952 
the veteran complained of pain and limited motion in that back and 
reported he hurt his back four years prior in a car accident.  On 
examination motion was normal and X-rays were negative.  In 
October 1952 there was no evidence (X-ray or clinical) of back 
pathology.  On his discharge examination his spine was found to be 
normal.  On VA examination in October 1970 no evidence of organic 
disease of the spine was found.  A September 1979 private 
physician's report showed a diagnosis of moderate residuals of 
injury to the right foot and ankle and moderate residuals of 
injury to the lumbar spine.  In March 1980 VA X-rays showed a 
normal lumbar spine and normal right foot and ankle.  On VA 
examination in March 1980 the diagnosis included traumatic injury 
of the low back, right foot, and ankle, alleged by the veteran, 
with no military medical confirmation and negative clinical 
findings.  A July 1981 VA X-ray showed minimal degenerative change 
in the lumbosacral spine with no significant interval change, and 
a normal right ankle.

Evidence submitted subsequent to the November 1983 Board decision 
includes several duplicate records submitted by the veteran, buddy 
statements from a fellow servicemember who reported he served with 
the veteran and observed a 155 howitzer ammunition fall off a 
truck on the veteran's right foot, a 1993 VA X-ray of the right 
foot which showed vascular calcifications and an otherwise normal 
right foot, statements from the veteran, and testimony from the 
veteran and his wife at hearings in December 1998 and April 2002.  
The Board finds that the medical evidence submitted since the 
November 1983 Board decision is not new as it is cumulative of 
evidence previously considered.  Vargas-Gonzalez v. West 12 
Vet.App. 321 (1999).  The additional evidence does not provide 
competent medical evidence showing that the veteran has a current 
right foot or ankle disability, and does not show that the veteran 
has a low back disability that was incurred in service or that is 
linked to service.  Such evidence is not material as it does not 
pertain to the significant questions of whether the veteran has a 
right ankle condition or a right foot condition, and whether the 
veteran's back condition is related to service.  The Board further 
notes that although the veteran testified that he injured his 
right ankle and foot during combat in Korea, such testimony is not 
material as it does not show a current disability caused from any 
injury in service.  Although it has been conceded that the veteran 
was in combat during service, the special laws and regulations 
pertaining to combat veterans are not of use unless a current 
disability has been shown.  

Evidence received since the November 1983 Board decision also 
includes more written statements and recent hearing testimony from 
the veteran, again reiterating his belief that he has back, right 
foot, and right ankle conditions that began in service.  These 
repetitious assertions are not new evidence.  Vargas-Gonzalez, 
supra.  The veteran's assertions on the cause of any current back 
condition, and his assertions that he has right foot and ankle 
conditions are also not material evidence, since he is a layman 
and has no competence to give an opinion on medical causation or 
diagnosis.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

The Board concludes that new and material evidence has not been 
submitted since the November 1983 Board decision, and thus the 
claims for service connection for a back condition, a right foot 
condition, and a right ankle condition are not reopened.  

Service Connection for a Right Leg Condition

The record reflects that the veteran claims he injured his right 
leg in combat during his service in Korea.  Although the record 
reflects that the veteran was engaged in combat during his service 
in Korea, the threshold issue to be resolved is whether the 
veteran has any current right leg disability.  In that regard the 
Board notes that there is no current right leg disability shown by 
the medical evidence of record.  Although the veteran claims he 
has a right leg disability, he is a layman and has no competence 
to give an opinion on medical diagnosis.  Espiritu, supra.  
Entitlement to service connection for a disease or injury is 
limited to cases where there is a resulting disability, and in the 
absence of proof of a present disability, there can be no valid 
claim.  Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Thus, since there is no 
medical evidence of a current right leg disability, there can be 
no valid claim of service connection. 

The preponderance of the evidence is against the claim for service 
connection for a right leg condition.  Thus the benefit of the 
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Service Connection for a Somatization Disorder as Secondary to 
Service-connected Residuals of a Fracture of the Right Middle 
Finger

Secondary service connection may be granted for disability which 
is proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Secondary service connection 
may be found when aggravation of a non-service-connected condition 
is proximately due to or the result of a service-connected 
condition, but in such a case the veteran may be compensated only 
for the degree of additional disability over and above the degree 
of disability existing prior to the aggravation.  Allen v. Brown, 
7 Vet. App. 439 (1995).  

There is no medical evidence showing that the veteran currently 
has an acceptable psychiatric diagnosis of a somatization 
disorder.  The record reflects that he was treated for 
psychoneurosis years ago and that he now has service-connected 
PTSD; however no current psychiatric diagnosis of a somatization 
disorder is shown in the medical records.  Moreover, the veteran 
essentially testified that he did not understand this issue and 
did not know what to say about it.  As there is no competent 
medical evidence to establish the current existence of a 
somatization disorder, there may be no service connection for the 
claimed condition, including on the theory that the disorder is 
secondary to service-connected residuals of fracture of the right 
middle finger.

The preponderance of the evidence is against the claim for 
secondary service connection for a somatization disorder.  Thus 
the benefit of the doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

Rating Higher than 30 Percent for PTSD

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

The rating criteria pertaining to PTSD provide that a 30 percent 
rating is assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).  A 50 percent rating is to be 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

The Board finds the objective evidence of record does not show 
PTSD symptoms of such a magnitude to produce occupational and 
social impairment with reduced reliability and productivity due to 
symptoms such as those outlined in the criteria for a 50 percent 
rating under Diagnostic Code 9411.  The record reflects that the 
veteran does not receive any mental health treatment and that on 
the 1999 VA examination he was affable and euthymic and his speech 
was appropriate.  There was no impairment of his memory, his 
judgment and insight were adequate, his thought processes were 
logical and tight, and he did not display anxiety or depression.  
The only impairment described by the veteran included that he 
would occasionally lose his temper, that he had nightmares and 
intrusive thoughts about combat in Korea, and that he avoided 
crowds and war movies.  He also reported that he and his wife did 
not visit anyone and did not know anyone close to their residence.  
He was assigned a GAF score of 52.  According to the American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV), a GAF score of 52 
indicates moderate symptoms or moderate difficulty in social or 
occupational functioning.  

The Board recognizes that in a September 2000 letter, Dr. Evans 
opined that the veteran's PTSD was sufficient to cause him to be 
disabled 100 percent.  The Board notes that Dr. Evans is a general 
practitioner and there is no indication that he has treated the 
veteran for PTSD; in fact the veteran has reported he receives no 
mental health treatment.  The Board also notes that at the April 
2002 hearing, the veteran testified essentially that a 30 percent 
rating for PTSD was a fair rating and that he did not need a 
higher rating.  

The evidence as a whole demonstrates that the veteran's PTSD is no 
more than 30 percent disabling.  Moreover, in this case involving 
an initial rating on the granting of service connection, the 
evidence shows that PTSD has been no more than 30 percent 
disabling since the effective date of service connection; thus 
higher "staged ratings" are not warranted during any time since 
the effective date of service connection.  Fenderson v. West, 12 
Vet.App. 119 (1999).  As the preponderance of the evidence is 
against a higher rating for PTSD, the benefit-of-the-doubt rule is 
inapplicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra.

Rating Higher than 10 Percent for 
Residuals of Fracture of Right Middle Finger

Regulations provide that veterans have an obligation to report for 
VA examinations and reexaminations which are scheduled in 
connection with their claims, and if a veteran, without good 
cause, fails to report for such examination, an increased rating 
claim is to be denied.  38 C.F.R. §§ 3.326, 3.327, 3.655; Engelke 
v. Gober, 10 Vet. App. 396 (1997).

The file shows the veteran refused further VA examination.  The 
Board thus has no choice but to deny his claim for an increase in 
a 10 percent rating for residuals of a right middle finger 
fracture, since he failed, without good cause, to report for a VA 
examination.  38 C.F.R. § 3.655.  The duty to assist is not a one-
way street, and the veteran has failed to cooperate in developing 
his claim.  38 C.F.R. § 3.159; Wood v. Derwinski, 1 Vet. App. 190 
(1991).

Inasmuch as the veteran, without good cause, failed to report for 
a VA examination in connection with his claim for an increased 
rating for residuals of a fracture of the right middle finger, the 
claim must be denied.  38 C.F.R. § 3.655.

TDIU rating

A rating of total disability based on individual unemployability 
(TDIU rating) may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a result of 
a single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and there 
is sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  Where these percentage requirements are not met, 
entitlement to the benefits on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including his employment and educational history.  38 
C.F.R. §§ 3.321(b), 4.16(b).  The Board does not have the 
authority to assign an extraschedular TDIU rating in the first 
instance, although appropriate cases must be referred to the 
Director of the VA Compensation and Pension Service for such 
extraschedular consideration.  Bowling v. Principi, 15 Vet.App. 1 
(2001).

The veteran's service-connected disabilities include PTSD (rated 
30 percent disabling) and residuals of fracture of the right 
middle finger (rated 10 percent disabling).  The combined 
compensationi rating, pursuant to 38 C.F.R. § 4.25, is 40 percent.  
This does not meet the percentage requirements of 38 C.F.R. § 
4.16(a) for consideration of a TDIU rating on a schedular basis.  
Although the Board may not grant a TDIU rating on an 
extraschedular basis, it has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for such extraschedular consideration under 38 C.F.R. § 
4.16(b).  Bowling, supra.

The veteran claimed he last worked full time in 1970 at a sawmill.  
Prior to that he worked on a farm, for which he had taken four 
years of vocational rehabilitation.  In 1971 he testified he was 
not working mainly due to his back, but had reportedly been turned 
down on several jobs because of his right hand.  In 1980 he 
reported that he had spent years gainfully employed as a 
carpenter.  In March 1981 he reported he was unable to work due to 
his hand, back and lung conditions.  In July 1981 he reported he 
last had steady work 12 years prior, and claimed he could not use 
his right hand to work.  He recycled metal at home and got a 
percentage of it.  In 1998 the veteran reported he last worked in 
1986 recycling metal.  He claimed he was self-employed and had 
only worked for 7 months that year and lost 5 months due to 
illness.  His earnings were reported as $21.00.  In December 1998 
he reported he could not work due to a left side stroke, right 
hand and arm, and his back.  He claimed he became too disabled to 
work in 1991.  His last work was recycling metal for 30 to 40 
hours a week, but quit seven years prior because he could no 
longer lift or handle the metal because of his right hand, arm, 
and shoulder.  He also could not lift because of his back and the 
stroke which partially paralyzed his left side.  In April 2002 he 
testified he was retired, but had a hard time making a living 
before he was old enough to retire because he could not find work.  
He testified that everything he was trained for required two 
hands, including working as a mechanic and a carpenter, and 
claimed he was not able to hold a tool in the right hand.  He 
testified he worked on his own recycling metal for about 30 years.  

The veteran has not contended, nor does the evidence show, that he 
is unable to work due to his service-connected PTSD (which is 
rated 30 percent).  His only other service-connected disability is 
residuals of a fracture of the right middle finger (rated 10 
percent).  He has contended he is primarily unable to work due to 
his service-connected residuals of a fracture of the right middle 
finger.  The record reflects that the veteran does have problems 
with his right hand, however the medical evidence does not show 
that his service-connected residuals of a fracture of the right 
middle finger are causing significant functional impairment of his 
right hand.  The Board also notes that the veteran refused to 
report for a VA examination pertaining to his right middle finger 
and whether there was any related loss of right hand function.  
Although the veteran has repeatedly asserted that he is unable to 
work due to his loss of use of the right hand, the record reflects 
he has been able to do some manual work until relatively recently.  
He has also reported other non-service-connected conditions (back, 
neck, and lung conditions and partial left side paralysis) that 
have affected his ability to work.  The veteran's advanced age and 
non-service-connected conditions may not be considered in support 
of a TDIU rating.  38 C.F.R. § 4.19.  Thus, the objective evidence 
of record does not support his contentions that he is unable to 
work due to his service-connected right finger disability.  

The facts and circumstances do not indicate that the service-
connected conditions preclude the veteran from securing or 
following a substantially gainful occupation.  Thus the Board will 
not refer the case to the Director of the VA Compensation and 
Pension Service for consideration of a TDIU rating on an 
extraschedular basis under 38 C.F.R. § 4.16(b).

As the preponderance of the evidence is against the claim for a 
TDIU rating, the benefit-of-the-doubt rule is inapplicable, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

The application to reopen claims for service connection for a back 
condition, a foot condition, and a right ankle condition is 
denied.

Service connection for a right leg condition is denied.

Service connection for a somatization disorder is denied.

A rating in excess of 30 percent for PTSD is denied.

A rating in excess of 10 percent for residuals of a fracture of 
the right middle finger is denied.

A TDIU rating is denied.


	                        
____________________________________________
	L.W. TOBIN 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



